Citation Nr: 0317935	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to service connection for residuals of pelvis 
fracture.



REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to July 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal of a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Waco, 
Texas, Regional Office (RO).  The veteran did not request a 
hearing.  


FINDING OF FACT

It is not shown that the veteran's residuals of a pelvis 
fracture are related to service, or to any incident therein.  


CONCLUSION OF LAW

Service connection for residuals of a pelvis fracture is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits.  The appellant was 
provided a copy of the decision denying his claim for service 
connection.  By the April 2002 letter regarding the VCAA, 
August 2002 Statement of the Case, and November 2002 
Supplemental Statement of the Case he was advised of the 
controlling law and regulations.  These communications 
informed him what evidence was of record and advised him what 
evidence was needed to establish entitlement to the benefit 
sought.  Furthermore, the VCAA letter advised him of the 
changes in duty to assist resulting from the VCAA, and 
specifically advised him of his and VA's responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record includes the veteran's service medical records, a 
VA X-ray report, a lay statement by a fellow veteran, and a 
statement from the veteran.  There is no indication that any 
available pertinent records remain outstanding.  The veteran 
has not reported any treatment for the disorder at issue.  
All notice and duty to assist requirements are met.

Factual Background

In his June 1968 report of medical history on examination for 
enlistment, the veteran indicated no history of broken bones.  
The veteran's service medical records reveal no mention of 
complaints or findings of, or treatment for, any broken or 
chipped bones or injuries to his pelvis.  The May 1972 
examination for release from active duty is negative for any 
pelvic injuries or abnormalities.  

In his July 2002 notice of disagreement the veteran stated 
that his pelvis was X-rayed some time ago, and that while 
these X-rays are not available, they showed that there was a 
fragment broken from his pelvis.  He asserts the break was 
caused by repeatedly falling down slick metal ladders onboard 
ship during service.  

VA interpretation of an August, 2002 X-ray of his pelvis and 
hips shows that the veteran has an "old nonunion large chip 
evulsion of the inferolateral aspect of the inferior pubic 
ramus on the right." 

A lay statement from another veteran is to the effect that 
ladders on Coast Guard ships were very slick and that it is 
likely the veteran sustained injuries as a result of an 
onboard fall.  
Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service medical records contain no complaints of or treatment 
for injuries to the veteran's pelvis or hips.  There are no 
medical records of treatment for any pelvis or hip injuries 
after service.  The veteran does not allege that he was 
treated for injuries to his pelvis during or after service.  
He noted that he had an X-ray of the pelvis some time ago, 
but that records of such were not available.  

Lay statements from a fellow Coast Guard veteran describe 
hazardous conditions aboard ships and opine that there is a 
likelihood the veteran had repeated falls onboard ship.  The 
Board notes that the statement in May 2003 was mailed 
directly to the Board without a waiver of RO consideration.  
That statement addresses a point not in dispute (i.e., that 
ladders aboard Coast Guard vessels were slick).  It does not 
assert that the attester actually witnessed a fracture-
causing fall, nor does it relate current disability to such a 
fall.  As the gist of the statement is a matter not in 
dispute, it needs not to be referred to the RO for initial 
consideration.  While the veteran and his former shipmates 
are competent to testify that the stairs onboard ship were 
slick and that sailors often fell down them, as laypeople, 
they are not competent to attribute current disability to 
events in service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In cases such as this, where competent evidence of 
current disability and causation is essential, medical 
evidence is needed, and lay statements alone are not 
sufficient to establish a claim for service connection.  See 
Espiritu, supra.   

The Board has considered the possibility of further 
development to determine the etiology of any current 
residuals from a pelvis fracture; however, in the absence of 
any objective evidence (or even allegation) of specific 
fracture-causing injury of the pelvis in service, any nexus 
opinion would be based entirely on speculation, and would 
have no significant probative value. 

The preponderance of the evidence is against the veteran's 
claim.  Accordingly it must be denied.

ORDER

Service connection for residuals of a pelvis fracture is 
denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

